Opinión concurrente emitida por el
Juez Asociado Señor Fuster Berlingeri.
Concurro con el resultado al que llega la mayoría del Tribunal en el caso de autos, por una razón muy particular que estimo necesario expresar de manera precisa. La Ma-yoría, en su opinión per curiam, identifica varios funda-mentos distintos con arreglo a los cuales podría afincarse su dictamen en este caso, pero no acoge particularmente ninguno de ellos. En mi criterio, en cambio, me parece ne-cesario fundamentar concretamente nuestro dictamen de-bido a las otras consecuencias que dimanan de lo que aquí *265resolvamos, que deben considerarse también. En otras pa-labras, del fundamento particular que adoptemos depende no sólo la decisión de admitir o no al peticionario y otros como él al ejercicio profesional, sino que dependen también otros asuntos relativos a esta cuestión que deben pautarse.
No creo que deba admitirse al peticionario al ejercicio profesional debido a que no hay manera segura de saber de antemano si el peticionario habrá de cumplir cabalmente con las condiciones a que está sujeto bajo la sentencia sus-pendida que se dictó en su caso. Puede que sea muy probable que el peticionario haya de cumplir tales condiciones, pero ello no es un hecho cierto en ningún caso de sentencia suspendida, y esa falta de clara certeza con respecto a si ha de cumplir la pena que le fue impuesta, obviamente nos impide admitirle al ejercicio profesional. Dicho de otra forma, no puede admitirse a un convicto de delito grave al ejercicio profesional por lo menos hasta que haya cumplido la pena que le fue impuesta. Tal ejercicio profesional es un importante privilegio social que sencillamente no está dis-ponible para los que tienen pendientes aún deudas penales que saldar con la comunidad.
Con arreglo a este criterio, la persona convicta de delito grave que esté sujeta a una sentencia suspendida tampoco podría ser admitida al examen de reválida. Así se le evita-ría a tales personas la pérdida de tiempo, esfuerzos, dinero e ilusiones a que ha sido sometido el peticionario, a quien se le permitió tomar el examen de reválida para que ahora, después de aprobarlo, se le niegue la admisión al ejercicio profesional.
Además, con arreglo al criterio en que se ampara este voto concurrente en el caso de autos, tampoco procedería que el aspirante pueda demostrar que posee rasgos idóneos de carácter y buena reputación, a pesar de estar sujeto a una sentencia suspendida, como ha querido hacer el peti-cionario aquí. En su segunda reconsideración ante nos, el peticionario hace hincapié en que no se le ha concedido una *266vista ante la Comisión de Reputación, aunque el regla-mento correspondiente y el debido proceso de ley le dan de-recho a tal vista a cualquier aspirante al ejercicio profesio-nal que haya aprobado el examen de reválida. En mi criterio, el peticionario tendría derecho a tal vista si la ra-zón de nuestro dictamen aquí fuese solamente el otro fun-damento que se identifica en la opinión de la Mayoría aquí: de que el peticionario ha cometido un delito de tal magni-tud que conllevaría la separación de abogados ya admitidos. Ello es así porque una mayoría de este Tribunal, con mi disenso, ya estableció en esta jurisdicción la norma de que aun los abogados que cometen delitos graves que aparejan depravación moral tienen derecho a ser escu-chados antes de ordenarse su separación definitiva de la profesión, por si tienen atenuantes u otras consideraciones que el Tribunal deba conocer antes de decretar el desaforo. In re Viera Pérez, 154 D.P.R. 195 (2001); In re Dubón Otero, 153 D.P.R. 829 (2001). Por analogía, pues, el peticionario debería tener derecho al menos a que se le escuche, antes de negarle la admisión al ejercicio profesional. En cambio, al amparo del criterio que expreso aquí, es evidente que el peticionario no tendría derecho a una vista o a que se le escuche ni siquiera con arreglo al concepto extremo del de-bido proceso de ley incorporado en nuestra jurisdicción en In re Dubón Otero, supra, y en In re Viera Pérez, supra, en casos de abogados convictos de delitos graves que implican depravación moral. Si el fundamento para el dictamen de autos fuese el otro identificado por la Mayoría en su opi-nión per curiam referida, entonces parecería claramente inconsistente que a abogados convictos de delitos graves que implican depravación moral, cuyas sentencias son ya finales y firmes, se les dé la oportunidad para expresarse sobre su separación —In re Viera Pérez, supra— pero al peticionario se le niegue el derecho a una vista que esta-blece el Reglamento de la Junta Examinadora.
*267La Mayoría en su Opinión per curiam no se expresa sobre estos asuntos; y al no formular un fundamento con-creto para su dictamen aquí, deja cuando menos algunas interrogantes pertinentes sin contestar. Por ello, no puedo extenderle un voto de conformidad a esta Opinión, y me ha parecido menester formular este breve voto concurrente.